Judgment, Supreme Court, New York County (Micki Scherer, J., at Parker hearing; Ronald A. Zweibel, J., at jury trial and sentence), rendered August 28, 2008, as amended October 10, 2008, convicting defendant of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, and judgment, same court (Ronald A. Zweibel, J.), rendered August 28, 2008, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him to a concurrent term of 2 to 4 years, unanimously affirmed.
The court properly proceeded with the trial in defendant’s absence. It is undisputed that the court informed defendant of the consequences of failing to appear for trial, and that he forfeited his right to be present (see People v Parker, 57 NY2d 136 [1982]). The court properly declined to adjourn the trial, since it “had no reason to believe that an adjournment would result in defendant’s presence” (People v Michael, 293 AD2d 428, 428-429 [2002], lv denied 99 NY2d 537 [2002]; see also People v Jones, 163 AD2d 203 [1990], lv denied 76 NY2d 987 [1990]). The Parker proceedings established that defendant had been engaged in a pattern of evasive conduct, and that it would be difficult to apprehend him without undue delay. Furthermore, there had been numerous adjournments before defendant absconded. Finally, we do not read any of the language employed by the court as meaning it misapprehended or failed to exercise its discretion as to adjourning the trial (cf People v Delgado, 80 NY2d 780 [1992]). Concur—Mazzarelli, J.P., Saxe, Nardelli, DeGrasse and Manzanet-Daniels, JJ.